Title: To John Adams from William Gordon, 27 March 1777
From: Gordon, William
To: Adams, John


     
      My Dear Sir
      Jamaica Plain Mar. 27. 1777
     
     I expected some how or other to have had the happiness of falling into your company when you was last in this State, but was disappointed. I have had the pleasure of hearing that you and your fellow traveller had joined the Congress, and further of the Congress’s having got back to Philadelphia, where I hope they will be suffered to remain in peace and quietness. All things considered, and I judge the situation of our public affairs better than about this time twelve month. The crisis I apprehend is past; I am so in the opinion of our getting safe into Port, that I am collecting materials for an history of the rise progress and successful issue of the American revolution. His Excellency Genl. Washington has promised me his assistance. Others have done the same. Have wrote to Dr. Price and Mrs. Macaulay for theirs. Flatter myself that you and the other gentlemen of the Congress will be alike gracious, and that thro’ their countenance and help I shall obtain that certain intelligence that may not be easily gained in any other way.
     Great minds are not so easily elated with commendations as little ones, or I should be afraid to write you what a correspondent says—“I never shall think we shall finally fail of success while heaven continues to the congress the life and abilities of Mr. John Adams. He is equal to the controversy in all its stages. He stood upon the shoulders of the whole congress when reconciliation was the wish of All America. He was equally conspicuous in cutting the knot which tied the colonies to Great Britain. In a word I deliver to you the opinion of every man in the house when I add, that he possesses the clearest head and firmest heart of any man in the congress.” It is enough to make you tremble to think from hence what must be the expectations of all from you, and in what manner you must exert yourself that you may answer them, the Lord help you to do it!
     The necessity of our college affairs has obliged the board of Overseers to advise the corporation to chuse a treasurer that shall constantly reside in the State. I believe they all without exception thought that the Honle. Mr. Hancock expressed himself in some of his letters to the corporation with too great asperity; and that they should have been treated rather with more decency had not Mr. Hancock been warmed by mistaking the propriety of their proceedings: however they professed the highest regards for him and took care so to word their vote as that he should not be reflected upon. You will make a prudent use of this early information, so as to guard Mr. H. against shewing any intemperate heat to the hurt of his character.
     Mr. Hastings our post master desired me when I wrote to you, to mention that the duties of the office require constant attendance, and that he or his servant are obliged to be  continually present. This indeed you must be sensible of; but he is a worthy young gentlemen and I could not omit obliging him.
     
     My respects to all my friends in g whether in or out of Congress, but to the Bay delegates in particular. Your sincere friend
     
      William Gordon
     
     
      Pray don’t be too long in answering, nor so long as before.
     
    